CLARENCE E. McMANUS, Judge.
The Appellant in this case is Defendant, Carlos Polkey. In this workers’ compensation action, Mr. Polkey appeals the confirmation of a default judgment against him. On appeal, Mr. Polkey argues that there is insufficient evidence to support a prima facie case necessary to confirm a default judgment. For the reasons that follow, we hold that this appeal is premature, as it is not an appeal from a final judgment nor was it certified a final judgment in accordance with La. C.C.P. art. 1915.
Because we do not reach the merits of Mr. Polkey’s appeal, any discussion of the facts of this case is pretermitted. On June 23, 2000, Apartment Redevelopment Corporation (ARC) filed an amended 1008 claim with the Office of Workers’ Compensation, District 07.1 In this amended petition, ARC alleged that they are entitled to reimbursement of workers’ compensation benefits that were already paid to Mr. Polkey. Mr. Polkey did not answer ARC’S amended petition. This caused ARC to obtain a default judgment against Mr. Pol-key. The default judgment was confirmed on October 9, 2000.
Mr. Polkey filed this appeal from the default judgment entered against him. However, ARC’S Motion to Set Reimbursement Amount is still pending in the workers’ compensation court, as are Mr. Polkey’s exceptions thereto. The default judgment was not certified a final judgment. Furthermore, it did not dispose of all the claims in ARC’S amended petition. The issue of reimbursement owed to ARC has not yet been decided. Considering all of the above, we hold that Mr. Polkey’s appeal is premature and therefore, dismissed.
APPEAL DISMISSED.

. ARC filed their original claim on February 11, 2000.